Among other things, appellant complains in his motion for rehearing that we were in error in our original opinion wherein the statement was made that appellant had been convicted of robbery prior to the trial in the instant case, and to some extent basing upon that our holding that the argument of the district attorney in his closing address to the jury, in which he referred to the prior conviction, was not reversible error. On account of the severe penalty in this case we have again examined the bill of exceptions presenting this matter. We find this expression in the latter part of the bill. Whether it is a qualification placed there by the judge, or whether the entire bill is a bill prepared by the judge we are unable to say from the context.
"To the extent that the assistant county attorney included `fire-arms' in his argument there was no support in the evidence, and the court immediately sustained the objection of defendant and instructed the jury not to consider same. Experienced counsel for defendant pursued the incident no further than the verbal objection, not requesting any written instruction."
On account of the expression in the bill of exceptions that "to the extent that the assistant county attorney used the word `fire-arms' in his argument there was no support in the evidence," would justify us in reaching the conclusion that there was support in the evidence as to the conviction for robbery, and the seemingly inadvertent statement in argument that it was with "fire-arms" does not seem to us sufficient to work a reversal of the case in view of the entire record.
All other matters called to our attention upon the motion for rehearing were considered and exhaustively discussed in the original opinion. We have again examined the assignments of error relative to those same matters, and believe that they were properly disposed of, and to discuss them again would serve no useful purpose, and would be largely a repetition. *Page 515 
The serious nature of the penalty has caused us to give careful consideration to all matters presented, not only in the motion for rehearing, but upon the original consideration of the case, and we have reached the conclusion that the motion for rehearing should be overruled.
Overruled.